In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Woodard, J.), dated March 25, 2002, as granted the defendant’s motion for an award of an interim counsel fee in the sum of $200,000 and ordered that such fee be paid from a specified account.
Ordered that the order is reversed insofar as appealed from, with costs, and the motion is denied.
The Supreme Court should not have granted the defendant’s motion for an award of an interim counsel fee given the lack of adequate documentation regarding legal services already rendered (see Domestic Relations Law § 237; Darvas v Darvas, 242 AD2d 554; Cronin v Cronin, 158 AD2d 447; Goodson v Goodson, 135 AD2d 604).
In light of our determination, the plaintiffs remaining contention concerning the source of payment for the fee is academic. Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.